DETAILED ACTION
Status of Claims
	Claims 1-23 and 26-27 are pending.	
	Claims 1-10 are withdrawn from consideration.
	Claims 24-25 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objections to the claims are withdrawn in view of Applicant’s amendment. 
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Examiner’s Note
	The Examiner notes that the amendment dated 4 June 2021 includes incorrect usage of markups (e.g. underlining and strikethroughs).  For example the phrase “wherein the chromium-based coating…” is currently underlined, but was previously presented.  For purposes of compact prosecution the claim set submitted 4 June 2021 will be examined. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 May 2021 was filed after the mailing date of the Non-Final Office action on 8 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  the number “20” is repeated twice on line 7.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the unit “l-1” may be more appropriately written as “l-1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 14-15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Hardness variation and corrosion behavior of as-plated and annealed Cr-Ni alloy deposits electroplated in a trivalent chromium-based bath”, Surface & Coatings Technology, 203, 2009, 3686-3691) in view of Jordan et al. (US 3,917,517).
Regarding claim 11, Huang discloses a method for depositing a Cr-Ni coating using a trivalent chromium (title, abstract = a method for producing a chromium-based coating on an object by electroplating from a trivalent Cr bath), wherein the coating comprising chromium and carbon and carbon is at least partially from chromium carbide (abstract, p. 3689 = wherein the chromium-based coating comprises chromium, carbon, wherein C is at least partially in the form of at least one chromium carbide compound, and), wherein the method comprises the steps of:
electroplating a layer of chromium from the trivalent Cr bath comprising a source of trivalent Cr, 0.2 M nickel chloride, urea, a conductive and buffer salts wherein the coating comprising 10-90 wt% Cr and approximately 5 wt% nickel (p. 3686-3687 = depositing by electroplating a layer of Cr from the trivalent Cr bath on an object, the bath comprising at least one source of trivalent Cr, at least 20 mg/L Ni cations, at least one source for C, so that Ni and C are incorporated into the layer of Cr which comprises 90-95w-% Cr and Ni forming a coated prima facie case of obviousness exists);
performing heat treatment at a temperature of 500ºC or 700ºC (= subjecting the coated object to at least one heat treatment at a temperature of 400-1200ºC).  Regarding the claimed range of Ni weight percent, Huang discloses the nickel content in Figure 1a.  At 50 A/dm-2 the nickel content or concentration is close to 5 wt%.  Huang also demonstrates that the content of nickel is lowered when the current density is increased, therefore achieving a range of 0.5 to 3wt% nickel would have been an expected result by increasing the current density.  Regarding the claimed “amend the mechanical and physical properties of the coating”, the phrase is the result of performing the heat treatment which is the same as disclosed by Huang.  Further, Huang depicts a change in the properties of the coating (Figure 3).  Regarding the claimed hardness, the hardness is a result of performing the method steps as claimed which are the same or similar as disclosed by Huang therefore the hardness would necessarily be present.  Moreover, Huang discloses a hardness of the coating as shown in Figure 4 which demonstrates that increased annealing temperature results in a harder coating, therefore hardness is recognized as a result effective variable based on the annealing temperature.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Huang differs from the instant claim in that Huang produces a Cr-Ni coating not inclusive of iron.  

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising iron in a chromium alloy coating because Jordan teaches that Cr-Ni and Cr-Ni-Fe are alternative coatings that produce uniform electrodeposits (abstract).  The addition of iron to chromium is known to prevent rust and corrosion. 
Regarding claim 12, Huang discloses the plating bath comprising NiCl2 hexahydrate (Experimental procedure). 
Regarding claim 14, Huang discloses a current density of 50 A/dm-2 (Figure 1).
Regarding claim 15, Huang discloses furnace annealing (Experimental procedure).  
Regarding claim 23, Huang discloses heating low-carbon steel (= metal).  Hardening of the steel substrate necessarily occurs since Huang carries out the same heat treatment.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2009), in view of Jordan et al. (US 3,917,517) and in further view of Schachameyer et al. (US 5,271,823).
Regarding claim 13, Huang and Jordan disclose the claimed invention as applied above.  Huang discloses heating in an argon atmosphere (Experimental procedure).  The combination does not disclose heating in ambient atmosphere.
In the same or similar field of producing a chromium plated coating using trivalent chromium, Schachameyer discloses performing a post-electroplating heat treatment in either air or argon atmosphere (Col. 5 lines 54-60).
. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2009), in view of Jordan et al. (US 3,917,517) and in further view of Miettinen et al. (WO 2014/111624).
Regarding claim 16, Huang and Jordan disclose the claimed invention as applied above, however, the combination does not disclose induction heating.
Miettinen discloses a method for producing a chromium coating wherein the coating is heated by induction and subsequently cooled with water (Example 5).  Selection of a cooling duration in order to cool an object to a desired cooling amount would be an obvious engineering choice.    
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to simply substitute the furnace annealing of Huang with the induction heating of Miettinen to produce the same or similar predictable result. 
Claims 17-20, 22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2009), in view of Jordan et al. (US 3,917,517) and in further view of Miettinen et al. (WO 2014/111616).
Regarding claims 17-20, 22 and 26-27, Huang in view of Jordan disclose the claimed invention as applied above.  The combination does not disclose forming an additional top layer as claimed.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising a top layer or multiple layers including Ni-P and/or Ni because Miettinen discloses forming multiple layers of Cr, Ni and Ni-P to improve the wear resistance and hardness of the coating.  Regarding any duplication of parts or method steps, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  Regarding any changes in sequence of method steps, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).    
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2009), in view of Jordan et al. (US 3,917,517) and in further view of Nam et al. (KR 100503497).
Regarding claim 21, Huang in view of Jordan disclose the claimed invention as applied above.  The combination does not disclose a step of carburizing as claimed. 
Nam discloses in the field of forming chromium electroplated coatings, performing a carburization step to improve the corrosion resistance and wear of the chromium plating (page 4).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising carburizing an object because Nam teaches that performing a step of carburization improves the wear and corrosion resistance. 
Response to Arguments
Applicant's arguments filed 4 June 2021 have been fully considered.  The remarks are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment therefore those remarks will not be addressed at this time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0052319 – advantages of inclusion of iron in chromium coating [0039].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.